DETAILED ACTION
Claims 15-26 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously cited Roy teaches an apparatus and methods for improving retail shopping with product-identifying information associated with a user identifier received from a remote network node but does not teach based on the single code, configuring at least one user interface element of a graphical user interface of the mobile device so that the graphical user interface can display product information, a product review, and a product video related to the plurality of merchandise items on the mobile device when one or more of the at least one user interface element are selected.
Previously cited Chitalia teaches payment codes for enhanced consumer experience but does not teach based on the single code, configuring at least one user interface element of a graphical user interface of the mobile device so that the graphical user interface can display product information, a product review, and a product video related to the plurality of merchandise items on the mobile device when one or more of the at least one user interface element are selected.
Non-patent literature Tongzhe and Messer teaches scanning QR codes on food packages for product information but does not teach based on the single code, configuring at least one user interface element of a graphical user interface of the mobile device so that the graphical user interface can display product information, a product review, and a product video related to the plurality of merchandise items on the mobile device when one or more of the at least one user interface element are selected.
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625